Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Non-Final office action is in response to application filed on 09/21/2020.
	Priority Date: CIP [#16/372,739]-[04/02/2019]>[PT/US21/51180]
Claim Status:
Pending claims: 1-20


Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  (2A) If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
Examples of abstract ideas grouping include: (a) Mental processes; (b) Certain methods of organizing human activities [ i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and (c) Mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
[Step-1] The claims are directed to a method/system, which are a statutory category of invention.
Claim 11 (exemplary) recites a series of steps for automatically analyzing information related to a workers' compensation claim and for providing a case analysis report
[Step-2A] Prong 1:The claim 11 is then analyzed to determine whether it is directed to a judicial exception: 
The claim  recites the limitations of 
 A. at least one licensed user …, said licensed user … programmed to: 
a. upload via a … network documents and data related to a workers' compensation claim, 
b. download via said … network said case analysis report comprising analysis and recommended plan of action regarding said workers' compensation claim 
 B. at least one server computer accessible via said computer network, said at least one … programmed to receive said documents and data related to a workers' compensation claim, said at least one server computer comprising programming for: 
a. a pdf/image text extractor for receiving said uploaded documents and data from said licensed user …, 
b. a checklist data provider for providing a criteria checklist to be compared against said documents and data, 
c. an information identifier for comparing said checklist to said uploaded documents and data to generate identified text, 
d. a natural language … for receiving said identified text and generating text with maximum probability score, 
e. an issue identifier for receiving said text with maximum probability score and for generating possible issues, 
f. an issue analyzer for receiving said possible issues and for generating an analyzed decision and said case analysis report, and 
g. a decision data model for receiving said analyzed decision and for storing said analyzed decision for future analysis, and 
C. utilizing said at least one licensed … to download via said … network said case analysis report comprising analysis and recommended plan of action regarding said workers' compensation claim.

The claimed method/system simply describes series of steps for automatically analyzing information related to a workers' compensation claim and for providing a case analysis report.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting computer servers/processors, device and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]Prong 2:
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using computer servers/processors, device and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 11. 
Furthermore, the dependent claims 2-10 and 12-20 do not resolve the issues raised in the independent claims. The dependent claims 2-10 and 12-20 are directed towards using licensed computer as laptop, cell phone, iPad and owned by a business carrying workers’ compensation insurance, third party administrator. Programming for box administrator, headnote, checkbox edge detection.
These limitations are also part of the abstract idea identified in claim 11, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-10 and 12-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kinney et al (US 2015/0106129 A1) in view of Drennan (US 2017/0039656 A1)

Claim 1 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 11 as set forth below.

	Ref claims 2-4, Kinney discloses the system as in Claim 1, wherein said at least one licensed computer is a laptop computer, wherein said at least one licensed computer is a cell phone, and wherein said at least on licensed computer is an iPad® (para [0019-20]; via claim processing engine 150 associated with personal computer [PC], laptop computer, an enterprise server, a server farm and/or database ...with an insurance
provider...facilitate the assignment of insurance claims to claim handlers 160).
	Ref claim 5, Kinney discloses the system as in claim 1, wherein said at least one licensed computer is owned by a business carrying workers’ compensation insurance (para [0016]; via an enterprise analyze or mine large amount of data/text data from various sources... an insurance company analyze insurance claim text files to look for the patterns of factors).
	Ref claim 6, Kinney discloses the system as in Claim 1, wherein said at least one licensed computer is owned by third party administrator (para [0019]; via the text mining platform 150...the administrator define terms…).
	Ref claim 7, Kinney discloses the system as in Claim 1, wherein said at least one server computer further comprises programming for box detection (para [0058]; via the indeterminate data…computer programmed to perform natural language processing… to identify and extract information from narrative text files/to detect key words in text files [implied box detection]…).
	Ref claim 8, Kinney discloses the system as in Claim 1, wherein said at least one server computer further comprises programming for headnote detection (para [0058]; via the indeterminate data…computer programmed to perform natural language processing… to identify and extract information from narrative text files//text file notes [implied headnote detection]…).
	Ref claim 9, Kinney discloses the system as in Claim 1, wherein said at least one server computer further comprises programming for checkbox detection (para [0058]; via the indeterminate data…computer programmed to perform natural language processing… to identify and extract information from narrative text files…to detect key words in the text files…narrative text file notes…).
	Ref claim 10, Kinney discloses the system as in Claim 1,  wherein said at least one server computer further comprises programming for edge detection and document type classification (para [0058]; via Ex. of the indeterminate data sources 810/for document images, for text files [e.g., claim handlers’ notes]…computer programmed to perform natural language processing… to identify and extract information from narrative text files…to detect key words [implied document type…] in the text files…).

	Ref claim 11, Kinney discloses a method for automatically analyzing information
related to a workers’ compensation claim and for providing a case analysis report, said system (para [0017-18], fig. 1; via claim/insurance policy, such as workers’ compensation...the system 100 includes a rules driven claim processing engine 150
about insurance claims) comprising:
	A. at least one licensed user computer, said licensed user computer programmed
to:
	a. upload via a computer network documents and data related to a workers’ compensation claim, and b. download via said computer network said case analysis report comprising analysis and recommended plan of action regarding said workers’ compensation claim (para [0022]; via claim processing engine 150 store information into
and/or retrieve information from the data storage 110...claim processing engine to
generate predictive model... by transmitting an electric file to a claim handler 160, a client
device, an insurance agent or analyst platform/management system... with the insurance
claim...[0021]; via devices ...with claim processing engine 150...networks).
	B. at least one server computer accessible via said computer network, said at least
one server computer programmed to receive said documents and data related to 
	a workers’ compensation claim, said at least one server computer comprising programming for:
	 b. a checklist data provider for providing a criteria checklist to be compared against said documents and data (para [0041]; via the claim identifier 502...particular data elements in fig. 5...type of information …claim database 500… ),
	c. an information identifier for comparing said checklist to said uploaded documents and data to generate identified text (para [0041]; via the claim identifier 502...with an insurance policy...data elements are in fig. 5....identified elements... [0042]; via filters to help identify which claims…claims are handles via the expedited workflow…),
	d. a natural language processor for receiving said identified text and generating
text with maximum probability score (para [0054]; via the computer system 800 associated with predictive model to fig. 8 ...to insurance claim workflows and /or handlers ...[0028]; via the processor 310/a storage device 330...receive text input data...a text mining result database 500 be updated by the processor 310...plurality of insurance applications...[0029]: via the programs 312, 314/peripheral devices…),
	e. an issue identifier for receiving said text with maximum probability score and for
generating possible issues (para [0041]; via the claim identifier 502 ...with an insurance policy ...[0044]; via the subset of claims compensability issues …),
	f. an issue analyzer for receiving said possible issues and for generating an analyzed decision and said case analysis report (para [0044]; via the subset of claims compensability issues ... [0052]; via a computer system incorporate a “predictive model”…trained with historical transaction data…), and
	g. a decision data model for receiving said analyzed decision and for storing said
analyzed decision for future analysis (para [0070]; via the rules driven claim processing engine 901 uses a predictive model/claim handlers…[0075]; via the predictive model 1110 include neural networks.…), and 
	C. utilizing said at least one licensed computer to download via said computer network said case analysis report comprising analysis and recommended plan of action regarding said workers' compensation claim (para [0075]; via the predictive model 1110 include neural networks...the specific data and outcomes analyzed [implied analysis report and plan]…).
	Kinney does not explicitly disclose a pdf/image text extractor for receiving said uploaded documents and data from said licensed user computer.
	However, Drennan being in the same field of invention discloses a pdf/image text
extractor for receiving said uploaded documents and data from said licensed user computer (para [0016-19], fig. 1; via an enterprise to analyze or mine large amount of data, such as text data received from various sources...an insurance company...insurance claim text files...the text mining platform 150 associated with a personal computer [PC], laptop, server, database ... associated with business organization or an insurance provider…).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time
of invention was made to modify the features mentioned by Kinney to include the disclosures as taught by Drennan to facilitate for analyzing insurance claim text files with
text mining platform 150.  

Claims 12-20 are rejected as per the reasons set forth in claims 2-10 respectively.


Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
McDole et al (US 11373400 B1) discloses System for image processing to present data in augmented reality.
Albert et al (US-20200074558-A1) discloses Claims  insight factory utilizing a data analytics predictive model.
EPPLER et al (CA-3025915-A1A1) discloses System and Interfaces for Managing Workplace Events
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691


								/BRUCE I EBERSMAN/                                                                                      Primary Examiner, Art Unit 3698